       Case 3:17-cv-00404-BAJ-RLB       Document 122        12/09/19 Page 1 of 1




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


  JUNE MEDICAL CIVIL ACTION
  SERVICES, LLC, ET AL.

  VERSUS

  REBEKAH GEE, ET AL. NO: 17-00404-BAJ-RLB

                                       ORDER

      IT IS ORDERED that the Joint Motion to Stay Proceedings (Doc. 121)

is GRANTED.

      IT IS FURTHER ORDERED that all proceedings in this matter are stayed

pending a final judgment by the United States Supreme Court in June Medical

Services L.L.C. v. Gee, Nos. 18-1460, 18-1323 ("'June F).


      IT IS FURTHER ORDERED that the deadlines detailed in the Court's

Notice of Hearing (Doc. 120) are terminated.

      IT IS FURTHER ORDERED that within 30 days following the United States

Supreme Court s final judgment in June J, the parties shall file a joint status report

with a proposal for further proceedings in this matter.




                                                            1^
                         Baton Rouge, Louisiana, this * day of December, 2019.




                                        JUDGE BRIAN X^JA^KSON
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA
